DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8, 11-14, 19, 22, 26, 30, 40, 41, 43, 44, 47, 48, 50, 51, 68, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exterior perimeter" in clause h).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the reinforcing frame" in clause h).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “from a first surface to a second surface” in clause h). However, claim 1 previously defined “a first surface” in clause e) and “a second surface” in clause f). It is unclear whether the second instance of a first surface or a second surface requires yet another first or second surface or whether the instance in clause h) was meant to refer back to the first or second surface in clause e) and f).
2 recites the limitation "the outer perimeter" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the ribbon" in clause j).  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the plurality of rebar retainers" in clause a).  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites a second clause a) that only states “positioning.” It is unclear as to what is encompassed by “positioning.” It appears that relevant structural elements to define “positioning” are missing. Therefore, the complete scope of the claim cannot be ascertained.
Claim 68 recites “a ribbon” in line 1. However, claim 6 previously defined “a ribbon” in clause j). It is unclear whether the second instance of a ribbon requires yet another ribbon or whether it was meant to refer back to the ribbon of claim 6.
Claim 68 recites the limitation "the outer perimeter" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims listed in the heading are rejected as a result of their dependency from the claims discussed in detail above.

Allowable Subject Matter
Claims 1, 6, 22 and their dependent claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, alone or in obvious combination absent hindsight, discloses applicant’s invention of a seismic foundation framer with the structure of claims 1, 6, and 22. The closest cited prior art to Alfonso (US 2011/0214382) does not disclose a rebar opening in the first side .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6, 8, 11-14, 19, 22, 26, 30, 40, 41, 43, 44, 47, 48, 50, 51, 68, and 69 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T CAJILIG/            Primary Examiner, Art Unit 3633